Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 10 February 2021.  Claims 1, 10, 16-18 have been amended.  Claims 4, 13 have been canceled.  Claims 19-22 are new.  Claims 1-3, 5-12, 14-22 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-3, 6, 10-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2014/0303971 A1) in view of Griffin et al. (US 2014/0149870 A1).

Claim 1. Yi discloses a content input method, comprising: 
displaying an input box and a speech input control in response to a display event of the input box, wherein there is a preset correspondence between the input box and the speech input control, a controller may execute the voice recognition program in response to a touch input applied to a signal input unit of the mobile terminal (P. 0162) outputting an execution screen when the voice recognition program is executed which includes a text for asking a user-desired function and then activating a microphone to receive a user’s voice (P. 0163) The execution screen, analogous to the claimed input box, is displayed in response to execution of the voice recognition program, the execution screen including text for asking a user-defined function, analogous to the speech input control as there is no claim of user interactivity with the speech input control, and a microphone is activated
wherein the input box is a first interface element via which a user enters content, the touch element may receive a touch on a particular area of the display unit to enter a text or numerical value (P. 0141), and 
receiving speech data, the controller analyzes the meaning of the user’s voice to execute an operation according to the voice (P. 0164); 
converting the speech data into display content displayable in a first input box, wherein the first input box corresponds to the first speech input control; and displaying the display content in the first input box, the controller executes a function for providing information related to today's weather, in response to a voice "What's the weather like today?" and then generate data to be provided to the user among the information (P. 0164) and displaying the text of the user’s words and displaying the data as a result of the command of the user’s words (P. 0165, Fig. 5A).

Yi does not disclose wherein the input box and the speech input control are approximately simultaneously displayed on a same interface, as disclosed in the claims.  However, in the same field of invention, Griffin discloses when a user taps into a text field, providing a virtual key on the display such that when a user presses the virtual key, voice input for .  Therefore, considering the teachings of Yi and Griffin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the input box and the speech input control are approximately simultaneously displayed on a same interface with the teachings of Yi.  One would have been motivated to combine wherein the input box and the speech input control are approximately simultaneously displayed on a same interface with the teachings of Yi in order to clarify the operation of Yi, since Yi does not explicitly disclose how the speech recognition function is initiated, by providing a convenient and well known method of user interaction by allowing the command text “May I Help You”, or a similar input object, to be interactive thereby providing a descriptive mechanism for the user to more easily understand the function the user can select.

Yi does not explicitly disclose wherein the speech input control is a second interface element which is selectable by the user for triggering speech data input, as disclosed in the claims.  However, Yi discloses touch inputs sensed by the touch .  Griffin discloses when a user taps into a text field, providing a virtual key on the display such that when a user presses the virtual key, voice input for transcribing speech into text for inserting in the text field is initiated (P. 0013) That is, Griffin explicitly discloses a displayed virtual key for initiating speech input.  Therefore, considering the teachings of Yi and Griffin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the speech input control is a second interface element which is selectable by the user for triggering speech data input with the teachings of Yi and Griffin.  One would have been motivated to combine wherein the speech input control is a second interface element which is selectable by the user for triggering speech data input with the teachings of Yi and Griffin in order to clarify the operation of Yi, since Yi does not explicitly disclose how the 

Yi does not disclose receiving speech data from the user in response to a speech input operation on a first speech input control, wherein the first speech input control is a speech input control selected by the user, as disclosed in the claims.  However, in the same field of invention, Griffin discloses when a user taps into a text field, providing a virtual key such that when a user presses the key, voice input for transcribing speech into text for inserting in the text field is initiated (P. 0013).  Therefore, considering the teachings of Yi and Griffin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving speech data in response to a speech input operation on a first speech input control, wherein the first speech input control is a speech input control selected by a user with the teachings of Yi and Griffin.  One would have been motivated to combine receiving speech data in response to a speech input operation on a first speech input control, wherein the first speech input control is a speech input control selected by a user with the teachings of Yi and Griffin in order to clarify the operation of Yi, since Yi does not explicitly disclose how the speech recognition function is initiated, by providing a convenient and well known method of user interaction by allowing the command text “May I Help You”, or a 

Claim 2. Yi and Griffin disclose the method according to claim 1, and Griffin further discloses when a user taps into a text field, providing a virtual key such that when a user presses the key, voice input for transcribing speech into text for inserting in the text field is initiated (P. 0013) That is, the key to initiate speech recognition is only displayed, or activated, when the text box is displayed.  Therefore, considering the teachings of Yi and Griffin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the displaying an input box and a speech input control comprises: displaying the input box; detecting whether the input box is displayed; and displaying the speech input control in a case where the input box is displayed with the teachings of Yi and Griffin.  One would have been motivated to combine the displaying an input box and a speech input control comprises: displaying the input box; detecting whether the input box is displayed; and displaying the speech input control in a case where the input box is displayed with the teachings of Yi and Griffin in order to clarify the operation of Yi, since Yi does not explicitly disclose how the speech recognition function is initiated, by providing a convenient and well known method of user interaction by allowing the command text “May I Help You”, or a similar input object, to be interactive thereby providing a descriptive mechanism for the user to more easily understand the function the user can select.

Claim 3. Yi and Griffin disclose the method according to claim 1, and Yi further discloses manipulation units may be used to input a command for controlling the operation of the device (P. 0147) a controller may execute the voice recognition program in response to a touch input applied to a signal input unit of the mobile terminal (P. 0162), the manipulation unit may be a touch key or a mechanical key (P. 0148).  Therefore, considering the teachings of Yi and Griffin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the displaying an input box and a speech input control comprises: displaying the input box; and displaying the speech input control in response to a triggering operation of the user on a shortcut key, wherein the shortcut key is associated with the speech input control with the teachings of Yi and Griffin.  One would have been motivated to combine the displaying an input box and a speech input control comprises: displaying the input box; and displaying the speech input control in response to a triggering operation of the user on a shortcut key, wherein the shortcut key is associated with the speech input control with the teachings of Yi and Griffin in order to clarify the operation of Yi, since Yi does not explicitly disclose how the speech recognition function is initiated, by providing a convenient and well known method of user interaction by allowing the command text “May I Help You”, or a similar input object, to be interactive thereby providing a descriptive mechanism for the user to more easily understand the function the user can select.



Claim 6. Yi and Griffin disclose the method according to claim 1, and Griffin further discloses a mode indicator key that indicates the active functionality that includes a microphone that indicates the activate mode is voice input (P. 0053).  Therefore, considering the teachings of Yi and Griffin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a presentation of the speech input control comprises a speech bubble, a loudspeaker or a microphone with the teachings of Yi and Griffin.  One would have been motivated to combine a presentation of the speech input control comprises a speech bubble, a loudspeaker or a microphone with the teachings of Yi and Griffin in order to provide an easily recognizable indicator and selector for the user to readily know and select the currently active mode.

Claim(s) 10, 11, 12 is/are directed to device (for inputting content in an input box, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 3 and is/are rejected with the same rationale.

Claim 13. Canceled.

Claim(s) 16 is/are directed to non-transitory computer readable medium (storing a computer program, wherein the computer program, when executed by a processor, cause the processor to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 5, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2014/0303971 A1) in view of Griffin et al. (US 2014/0149870 A1) and further in view of Kotler et al. (US 2013/0019172 A1).

Claim 5. Yi and Griffin disclose the method according to claim 1, but do not disclose the first speech input control is displayed in the first input box, and a display position of the first speech input control in the first input box moves with an increase or a decrease of the display content in the first input box, as disclosed in the claims.  However, in the same field of invention, Kotler discloses a launcher indicator for activating and executing menu functions (P. 0005) wherein the indicator may be moved based on changes in displayed content and available display space using positioning logic (P. 0030) for example, the launcher indicator may be moved if text is added to the content (P. 0031, Fig. 2B).  Therefore, considering the teachings of Yi, Griffin and Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the first speech input control is displayed in the first input box, and a display position of the first speech input control in the first input box with the teachings of Yi and Griffin.  One would have been motivated to combine the first speech input control is displayed in the first input box, and a display position of the first speech input control in the first input box moves with an increase or a decrease of the display content in the first input box with the teachings of Yi and Griffin in order to allow the user to have access to the speech control while simultaneously adding content in the first box so the user will have an unobstructed view of and access to both the content and the speech control.

Claim(s) 22 is/are directed to non-transitory computer readable medium (storing a computer program, wherein the computer program, when executed by a processor, cause the processor to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 5 and is/are rejected with the same rationale.

Claim(s) 7, 8, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2014/0303971 A1) in view of Griffin et al. (US 2014/0149870 A1) and further in view of Singh (US 2016/0042359 A1).

Claim 7. Yi and Griffin disclose the method according to claim 1, but do not disclose the converting the speech data into display content displayable in the first input box comprises: converting the speech data to obtain a conversion result; and modifying the conversion result based on a semantic analysis on the conversion result and determining the modified conversion result as the display content displayable in the first converting voice data to textual format using speech recognition (P. 0023) creating a text transcript of a voice input (P. 0035) using semantic analysis on the text data to correct semantic similarities in one or any combination of different languages and thereby facilitate in correction of corresponding scores and detects the misplacement of similar words and corrects the word usage (P. 0061).  Therefore, considering the teachings of Yi, Griffin and Singh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the converting the speech data into display content displayable in the first input box comprises: converting the speech data to obtain a conversion result; and modifying the conversion result based on a semantic analysis on the conversion result and determining the modified conversion result as the display content displayable in the first input box with the teachings of Yi and Griffin.  One would have been motivated to combine the converting the speech data into display content displayable in the first input box comprises: converting the speech data to obtain a conversion result; and modifying the conversion result based on a semantic analysis on the conversion result and determining the modified conversion result as the display content displayable in the first input box with the teachings of Yi and Griffin in order to ensure correct semantical interpretation of a user’s speech input where there are similarities in the possible output.

converting voice data to textual format using speech recognition (P. 0023) creating a text transcript of a voice input (P. 0035) using semantic analysis on the text data to correct semantic similarities in one or any combination of different languages and thereby facilitate in correction of corresponding scores and detects the misplacement of similar words and corrects the word usage (P. 0061).  Therefore, considering the teachings of Yi, Griffin and Singh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the determining the modified conversion result as the display content displayable in the first input box comprises: displaying the modified conversion result; and determining the conversion result selected by the user from a plurality of modified conversion results in response to a selection operation of the user for the modified conversion results and determining the conversion result selected by the user as the display content displayable in the first input box, wherein the plurality of modified conversion results have similar pronunciations, and, the plurality of modified conversion results are search results obtained through an intelligent search with the teachings of Yi, Griffin and Singh.  One would have been motivated to combine wherein the determining the modified conversion result as the display content displayable in the first input box comprises: displaying the modified conversion result; and determining the conversion result selected by the user from a plurality of modified conversion results in response to a selection operation of the user for the modified conversion results and determining the with the teachings of Yi, Griffin and Singh in order to ensure correct semantical interpretation of a user’s speech input where there are similarities in the possible output.

Claim(s) 14, 15 is/are directed to device (for inputting content in an input box, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 7, 8 and is/are rejected with the same rationale.

Claim(s) 17, 18 is/are directed to non-transitory computer readable medium (storing a computer program, wherein the computer program, when executed by a processor, cause the processor to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 7, 8 and is/are rejected with the same rationale.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2014/0303971 A1) in view of Griffin et al. (US 2014/0149870 A1) and further in view of Disano et al. (US 2016/0077793 A1).

converting voice data to textual format using speech recognition (P. 0023) creating a text transcript of a voice input (P. 0035) using semantic analysis on the text data to correct semantic similarities in one or any combination of different languages and thereby facilitate in correction of corresponding scores and detects the misplacement of similar words and corrects the word usage (P. 0061).  Therefore, considering the teachings of Yi, Griffin and Disano, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the displaying the display content in the first input box comprises: detecting whether other display content exists in the first input box when the user inputs the speech data; and substituting the display content for the other display content in a case where the other display content exists in the first input box with the teachings of Yi and Griffin.  One would have been motivated to combine the displaying the display content in the first input box comprises: detecting whether other display content exists in the first input box when the user inputs the speech data; and substituting the display content for the other display content in a case where the other display content exists in the first input box with the teachings of Yi and Griffin in order to provide a user with a convenient .

Claim(s) 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2014/0303971 A1) in view of Griffin et al. (US 2014/0149870 A1) and further in view of Felt et al. (US 2018/0307761 A1).

Claim 19. Yi and Griffin disclose the method according to claim 1, but do not explicitly disclose displaying a second interface in response to receiving a selection of the speech input control by the user, wherein the second interface indicates a status of the speech data input, as disclosed in the claims.  Applicant’s specification does not explicitly describe a “second interface indicates a status of the speech data input”, however Paragraph 0052 and Figures 4 and 5 describe a change to a speech recording icon when the user is speaking.  Yi discloses displaying visible data which corresponds to the voice that is different from the voice to text of the voice recognition mode (P. 0175, Figs. 5A.b and 5B.b) In Fig. 5A, the user speaks “What’s the weather like today” and the voice to text function places the text in the interface of the execution screen; furthermore, in Fig. 5A.a, a wave icon appears in the tool bar at the bottom of the screen while the user is speaking, but this wave icon is replaced with a home icon after the user is finished speaking; however, Yi does not explicitly state that this wave icon indicates a status .  In the same field of invention, Felt discloses displaying a microphone icon and then changing the microphone icon to be highlighted to indicate that a user is providing voice input (P. 0104).  Therefore, considering the teachings of Yi, Griffn and Felt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying a second interface in response to receiving a selection of the speech input control by the user, wherein the second interface indicates a status of the speech data input with the teachings of Yi and Griffin.  One would have been motivated to combine displaying a second interface in response to receiving a selection of the speech input control by the user, wherein the second interface indicates a status of the speech data input with the teachings of Yi and Griffin in order to clarify the operation of Yi by providing an explicit indicator to the user that the voice recognition system is functioning properly.

Claim(s) 20 is/are directed to device (for inputting content in an input box, comprising: one or more processors; and a storage device for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement a content input method) claim(s) similar to the method claim(s) of Claim(s) 19 and is/are rejected with the same rationale.

Claim(s) 21 is/are directed to non-transitory computer readable medium (storing a computer program, wherein the computer program, when executed by a processor, .

Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive.
The applicant argues:
Regarding claim 1, without conceding the propriety of the rejection and in an effort to advance prosecution, Applicant has further amended the claim. The amendments to claim 1 are supported at least by paragraphs [0036], [0043], [0045] and [0048] - [0049] of Applicant’s specification. As amended, claim 1 recites among other things:

displaying an input box and a speech input control in response to a display event of the input box, wherein there is a preset correspondence between the input box and the speech input control, wherein the input box is a first interface element via which a user enters content, wherein the speech input control is a second interface element which is selectable by the user for triggering speech data input, and wherein the input box and the speech input control are approximately simultaneously displayed on a same interface;

Claims 10 and 16 have been amended with similar limitations.

The applicant argues:
Yi does not disclose the claimed input box and speech input control as further clarified.

Yi discloses that “the controller 180 may control the display unit 150 to output an execution screen 501 when the voice recognition program is executed. The execution screen 501 may include a text for asking a user-desired function (for example, May I help you?).” Yi, at FIG. 5A and [0163] (emphasis added). That is, Yi’s execution screen is simply a screen/interface output in response to executing a voice recognition program. Yi’s execution screen includes a text generated by a mobile terminal.

The examiner respectfully disagrees.  Yi discloses the touch element may receive a touch on a particular area of the display unit to enter a text or numerical value.  So the execution screen is more than a screen/interface output in response to executing a voice recognition program including a text generated by a mobile terminal, ostensibly, exclusively through speech input.  Furthermore, Yi discloses touch inputs sensed by the touch sensors may be transmitted to a touch controller and then corresponding data is transmitted to the controller, wherein the controller may sense which region of the display unit has been touched.  The controller may execute the voice recognition program in response to a control command or a touch input applied to a signal input unit 

The applicant argues:
Furthermore, Yi does not disclose that “there is a preset correspondence between the input box and the speech input control” and “the input box and the speech input control are approximately simultaneously displayed on a same interface” as recited in claim 1 (Emphasis added).

The examiner respectfully disagrees.  It is clear that when a user initiates the speech recognition function to translate speech to text, the text is displayed in the text display portion of the user interface. Therefore, there must be an preset correspondence between the input box and the speech input control.  Furthermore, Griffin discloses when a user taps into a text field, a virtual key is provided on the display such that when a user presses the virtual key, voice input for transcribing speech into text for inserting in the text field is initiated.  A user may tap in a text box and a function mode key is provided that may be a graphical virtual key providing a 

Applicant’s arguments with respect to claim(s) 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
New claims 19-22 have been added. The new claims are supported at least by Figures 4-5, paragraphs [0050] and [0052] of Applicant’s specification. Inasmuch as new claims 19-22 depend from independent claims 1,10 and 16, Applicant submits that new claims 19-22 are likewise patentable over the cited prior art at least by virtue of their dependency from claims 1, 10 and 16.

New Claims 19-21 are primarily directed to displaying a second interface to indicate the status of the speech data input.  New Claim 22 is similar in scope to Claim 5 and is rejected with the same rationale.
New prior art reference Felt has been combined with Yi for the limitations of Claims 19-21.  Yi discloses displaying visible data which corresponds to the voice that is different from the voice to text of the voice recognition mode.  In Fig. 5A, the user .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177